UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4136
GLENN CARSON MOORE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                             (CR-98-68)

                  Submitted: December 21, 2000

                      Decided: January 11, 2001

     Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert A. Ratliff, Cincinnati, Ohio, for Appellant. Janice McKenzie
Cole, United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Banumathi Rangarajan, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MOORE
                             OPINION

PER CURIAM:

   Glenn Carson Moore was convicted of interstate kidnapping
(Count One); using and carrying a firearm during and in relation to
a crime of violence (Count Two); transferring a handgun to a juvenile
knowing the juvenile intended to use, possess, and carry it during the
commission of a crime of violence (Count Three); unauthorized use
of an access device (Count Four); and conspiracy to kidnap (Count
Five). Moore was sentenced to life imprisonment on Counts One and
Five; a consecutive five-year term on Count Two; and 120 years on
Counts Three and Four, to run concurrently with the sentences on
Counts One, Two, and Five. In his formal brief, Moore appeals his
sentence, arguing that the district court should not have increased his
offense level by two levels for his role in the offense. He challenges
his convictions in his pro se supplemental brief. We affirm.

                                   I

   Moore and Redell Ivey, Jr. drove to a shopping mall in Fayette-
ville, North Carolina, intending to rob someone. They selected Kim-
berly Saunders because she was driving a nice car and they deduced
that she would have money. Saunders parked her car and entered the
mall. Moore parked his car next to Saunders’ car, and he and Ivey
waited until she returned from the mall. When Saunders approached
her car, Ivey hit her between her eyes with his fist. Moore helped to
pull her into his car. They left the mall, with Moore driving and
Saunders and Ivey in the back seat. Saunders was lying down with a
shirt over her face, and Ivey held a gun to her head.

   Ivey rifled through Saunders’ purse and gave Moore her credit
cards and an ATM card. Moore threatened to have Ivey shoot her if
she did not give them her PIN (personal identification number) so
they could use the ATM card to obtain cash. Moore then drove to a
number of ATM machines, where he attempted to retrieve cash.
Apparently, he was able to withdraw approximately $500.

   They drove to West Virginia, where Moore rented a motel room for
the night. Saunders was forced to perform fellatio on both Ivey and
                       UNITED STATES v. MOORE                          3
Moore. At one point, Moore vaginally raped Saunders while she was
performing fellatio on Ivey. He subsequently raped her again. During
the sexual assault, the gun was at all times near Ivey and Moore; at
one point, Ivey held the gun to Saunders’ head.

   The next morning, Moore, Ivey, and Saunders went to a fast food
establishment, drove to another ATM, and then went to a mall to
shop, using Saunders’ credit cards to buy some clothing and $1700
worth of jewelry. Additionally, Ivey purchased a pair of shoes with
cash obtained through the use of her ATM card. At all times, Ivey
was armed.

   The three left the mall. Once it was dark, Moore instructed
Saunders to remove all her clothing. Moore drove onto an unpaved
road, stopped, and instructed Saunders to get out of the car. He had
her sit on the ground and then kicked her in the face seven or eight
times. Moore and Ivey then left. Naked, Saunders ran along the dirt
road. She heard dogs barking and saw a man, who helped her to his
home, where his wife called authorities.

  Moore was convicted on all counts of the superseding indictment.
At sentencing, the district court determined that Moore’s offense level
should be increased by two levels because he had functioned as an
organizer, leader, manager, or supervisor. U.S. Sentencing Guidelines
Manual § 3B1.1(c) (1998). Moore now challenges this enhancement.

                                   II

   We review the district court’s determination that Moore played an
aggravating role in the offense for clear error. United States v. Turner,
198 F.3d 425, 432 (4th Cir. 1999), cert. denied, ___ U.S. ___, 68
U.S.L.W. 3630 (U.S. Apr. 3, 2000) (No. 99-8513). Here, the facts
overwhelmingly demonstrate that Moore’s role was that of a leader,
organizer, manager, or supervisor. Moore recruited Ivey, asking him
if he wanted to rob someone. He selected the victim and instructed
Ivey how to accost her. Moore told Saunders that he would have Ivey
shoot her if she failed to divulge her PIN number. Moore obtained
money from various ATM’s, using Saunders’ card. It was Moore who
rented the motel and controlled what happened in the room. For
instance, he instructed Ivey to cut a towel up so that Saunders could
4                     UNITED STATES v. MOORE
be bound and gagged. Moore instructed Ivey to have Saunders per-
form oral sex on Ivey. After raping Saunders, Moore struck her and
asked her, "Who’s in charge?" Clearly, he considered himself to be
in charge. There was no clear error in enhancing Moore’s offense
level for his role in the offense.

                                 III

   Moore has filed a supplemental pro se brief in which he claims that
he was denied the right to fully cross-examine the witnesses against
him and that his motion for a continuance was improperly denied. We
find no merit to those claims.

                                 IV

  We accordingly affirm Moore’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED